Exhibit 10. 1

 

ADP®   

BROKERAGE SERVICES GROUP

2 Journal Square Plaza

Jersey City, New Jersey 07306

  

TO BE PREPARED AND

SIGNED IN DUPLICATE

                       

 

 

MASTER SERVICES AGREEMENT (the “Agreement”)

 

Client:

  E*TRADE Group, Inc.  

--------------------------------------------------------------------------------

Address:   4500 Bohannon Drive  

--------------------------------------------------------------------------------

City:

 

Menlo Park

   State:    California    Zip Code:    94025  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Effective Date:

 

April 9, 2003

 

 

1.   SCOPE OF AGREEMENT.

 

  A.   ADP Financial Information Services, Inc. (“ADP”) agrees to provide
Client, and Client agrees to obtain from ADP, the following, in accordance with
the terms, conditions and prices set forth in this Agreement, *** and, the
Schedules hereto:

 

  i.   the brokerage processing services, the Software (defined below), and the
Support Services (defined below) described in the Schedules to this Agreement
(collectively, the “Services”);

 

  ii.   the grant of licenses and/or sublicenses to the application software,
including all upgrades, modifications, enhancements, replacements, and similar
changes to software, if any, identified in the Schedules to this Agreement (the
“Software”); and

 

  iii.   the support services required to provide the Services, the systems used
by ADP in providing the Services (the “ADP System”), and the Software ( all
collectively, the “Support Services”), as set forth in Paragraph 9 below.

 

B.   

(i)

  

The definition of Client is E*TRADE Group, Inc., provided however that the
parties agree that the Services will be provided directly to Client and the
following subsidiaries: E*TRADE Securities LLC., E*TRADE Clearing LLC., and
E*TRADE Professional Trading, LLC, and such other E*TRADE Group, Inc.
subsidiaries that execute an agreement substantially in the form of Exhibit A.
Client shall be responsible for compliance with the terms of this Agreement by
such subsidiaries (any Services provided for a subsidiary acquired by Client
would also be subject to the provisions of Section 14 of the Global Services
Schedule as applicable).

 

    

(ii)

   ADP agrees to provide through its affiliate ADP Dealer Services Ltd. (“ADP
Canada”) to E*TRADE Canada Securities Corporation the Services set forth in the
BPS Canada Schedule attached hereto for the charges therein, provided that
E*TRADE Canada Securities Corporation enters into an agreement with ADP Canada
for such Services ***.

 

  C.   ADP may, directly or through one or more of its affiliates, from time to
time during the term of this Agreement, provide Client, upon mutual execution of
a Schedule or an amendment to a Schedule, with services, software and support
services which are then being provided by ADP to others. The terms “Services”,
“Software”,” Support Services” shall, as applicable, automatically be amended
from time to time to include all such additional services, software and support
services, as the case may be, which are provided by ADP to Client. Each Schedule
shall be executed by authorized individuals of each party prior to becoming
effective. Each executed Schedule will be incorporated herein by this reference.
Both parties agree that in the event of any conflict between or among the
provisions contained in this Agreement and any Schedule,

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 



--------------------------------------------------------------------------------

previous documents, or other contemporaneous documents relating to Services
performed under, pursuant to, or in conjunction with, this Agreement, the
following order of precedence will govern:

 

  (i)   Amendments to the Agreement, any Schedule ***(the later dated taking
precedence over earlier dated);

 

  (ii)   ***

 

  (ii)   Schedules;

 

  (iii)   the Agreement;

 

  (iv)   any other written agreement of any sort or kind referencing this
Agreement.

 

 

2.   TERM OF AGREEMENT.

 

The term of this Agreement shall be for the period commencing from the Effective
Date and will continue until terminated as provided for herein, or until all
Schedules have terminated or expired. The term of each Schedule shall be for the
period indicated in the Global Services Schedule.

 

 

3.   CHARGES.

 

  A.   The charges for the Services listed in the Schedules shall be as set
forth in the applicable Schedules.

 

  B.   The Client shall pay all sales, use, V.A.T., GST, and PST, or other
similar taxes imposed upon and payable by ADP upon the provision by ADP of
Services to the Client pursuant to this Agreement upon receipt by the Client of
invoices or any other documents (if any) which are required to be issued by ADP
to the Client in respect of such sales, use, VAT, GST and PST or other taxes,
under any legal statute and in accordance with the requirements of the said
statutes. Such taxes shall not be included in the charges payable for the
Services pursuant to this Agreement, and shall be remitted in a timely manner to
the relevant taxing authority by the party responsible under applicable law.
Furthermore, where ADP is the party responsible for the remittance of such
taxes, such taxes shall be charged separately by ADP to the Client, provided
that ADP shall not charge the Client (or, if already paid, shall reimburse the
Client) in respect of, and ADP, rather than the Client, shall be liable for, any
such taxes that are V.A.T., GST, or similar taxes to the extent ADP or any of
its affiliates is or would be entitled to any refund, credit or other benefit in
respect of such taxes including, without limitation, any reduction or
elimination of any taxes otherwise payable by ADP or any of its affiliates.

 

  C.   For the avoidance of doubt, all taxes of the type described in the
previous paragraph that are attributable to property or services provided to ADP
by any other entity in connection with the provision by ADP of Services pursuant
to this Agreement shall be the responsibility of ADP and shall not be charged
separately to the Client.

 

  D.   ADP shall timely file all tax returns, statements, reports or forms
relating to taxes described in paragraph B above that are required to be filed
by it under applicable law, and shall promptly provide to Client upon reasonable
request in connection with an audit by a taxing authority (i) reasonable
evidence of the payment by ADP of any such tax that is being charged to the
Client and (ii) such other information as may be reasonably necessary in order
for the Client to be able to substantiate such tax.

 

  E.   The Client and ADP shall provide reasonable assistance and cooperation to
one another with respect to the preparation and filing of any tax returns,
statements, reports or forms relating to

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

2



--------------------------------------------------------------------------------

taxes of the type described in paragraph 3.B above, including, without
limitation, any filing or other requirement in connection with the recovery or
mitigation of any such taxes.

 

  F.   Except as otherwise specifically set forth in any Schedule, Client will
pay within 30 days of its receipt of an invoice from ADP the then applicable
charges, other than those subject to a good faith dispute, for the Services
covered thereby. If Client fails to pay any undisputed amounts due under this
Agreement, Client shall, upon demand, pay interest at the rate of 1- 1/2% per
month (but in no event more than the highest interest rate allowable by law) on
such delinquent amounts from the due date until the date of payment.

 

  G.   Client will pay reasonable travel and related incidental expenses***.

 

 

4.   COMMUNICATIONS LINES AND EQUIPMENT.

 

  A.   ADP may order, on Client’s behalf, upon Client’s prior written approval,
the installation of appropriate communications lines and equipment to enable
Client to access the Services.

 

  B.   ADP shall not be responsible for the reliability or continued
availability of the communications lines and equipment used by Client in
accessing the Services.

 

  C.   Client shall be exclusively responsible for, and shall pay (in the manner
set forth in the Schedules), any and all installation, monthly and other charges
and costs actually incurred in connection with the installation and use of
communications lines and equipment used by Client in connection with the
Services. Charges for lines and equipment shared by Clients will be reasonably
apportioned.

 

 

5.   CONVERSION TO THE SERVICES

 

To the extent provided in the applicable Schedules, ADP will convert the
applicable data files consisting of Client customer information supplied by
Client (“Client Files”) to make them compatible with the Services. Client agrees
to reasonably cooperate with ADP and provide ADP with all necessary information
and assistance reasonably required for ADP to successfully convert all Client
Files necessary to obtain the applicable Services. Both parties will assign a
liaison person to assist and cooperate in any such conversion.

 

 

6.   AVAILABILITY OF THE SERVICES AND SUPPORT.

 

  A.   ADP and Client shall work together to determine in accordance with
reasonable test acceptance procedures approved by both parties when the Services
are operational and available for Client’s use. The parties agree that the items
required to be developed to close the agreed upon gaps are set forth on Exhibit
C and will be completed prior to going live on the Services. If the parties
mutually agree that any of the gaps are not required for Client to go live on
the Services, such gaps may be removed from the list and treated as optional
enhancements.

 

  B.   Except as otherwise provided in the Schedules, the Services will be
provided on a daily basis on each New York Stock Exchange trading day or on
which the New York Stock Exchange is otherwise open for business (all such days
are “Trading Days”). Except for the conversion services referred to in Paragraph
5 above and except as may be otherwise mutually agreed to by ADP and Client,
none of the Services for settlement or clearance, shall be provided Saturdays,
Sundays or those days the New York Stock Exchange is not open for business.
Notwithstanding the foregoing, Services provided outside the U.S. will be as set
forth in the applicable Schedule.

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

3



--------------------------------------------------------------------------------

  C.   Hours for accessing and/or using any particular Service, will be those
hours of those days that such particular Service is generally made available by
ADP. The hours for a Service will be set forth in the applicable Schedule ***.
Such Service may also be available at other than normally designated hours, in
which case Client may, at its option and subject to any additional charges
therefor, use such Service at such other times.

 

 

7.   USE OF THE SERVICES AND TRAINING.

 

  A.   Client agrees that it will use the Services in accordance with such rules
as have been provided in materials furnished by ADP to Client.

 

  B.   Client will use the Services only for its own internal business purposes
and/or as an integral part of the services and/or products it provides to third
parties and will not, except as otherwise permitted herein, or by ADP in
writing, sell, lease, license or otherwise provide, directly or indirectly, any
of the Services, or any portion thereof, to any third party.

 

  C.   ADP shall provide Client with training in the use of the Services in
accordance with, and to the extent provided by, ADP’s then prevailing practices,
or as may be further described in the applicable Schedule(s).

 

  D.   As part of the conversion project, Client and ADP will work together to
prepare a training plan, including a detailed training schedule and associated
training content. The objectives of the training plan will be to ensure that
Client personnel are provided with the necessary knowledge and information in
the use of ADP systems and functionality to support their day-to-day operating
responsibilities. This includes but is not limited to the operational workflow
functions broadly categorized as account opening, account updating, account
coding, transaction processing, data entry and inquiry, exception management,
balancing, reconciliation, and regulatory reporting as may be applicable to each
Service.

 

  E.   Post conversion, ADP shall provide several training alternatives to
Client without charge, including the use of its documentation web site, web
based training seminars, ADP hosted training seminars in its Journal Square
facility, and where appropriate via the use of on-line help facilities. In
addition to these standard offerings, Client may also request on-site customized
training at ADP’s then prevailing rates (plus travel and lodging expenses).
Scheduling of on-site training post conversion is dependent on personnel
availability.

 

 

8.   SOFTWARE.

 

  A.   Client acknowledges that it is a licensee and/or sublicensee of ADP of
the various programs contained in the Software; Client accepts such licenses
and/or sublicenses, as the case may be, from ADP for the Software upon the terms
and conditions set forth in this Agreement.

 

  B.   The licenses and/or sublicenses for the Software granted by ADP to Client
hereunder convey personal, non-exclusive, non-transferable rights and licenses
and/or sublicenses, as the case may be, to Client to use the Software in
conjunction with the Services only.

 

  C.   All Software (including the electronic or physical media on which it is
originally or subsequently recorded or fixed) will be returned by Client to ADP
or will be completely deleted, erased or otherwise destroyed by Client, in
accordance with ADP’s instructions, promptly after the termination or expiration
of the Schedule to which it relates.

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

4



--------------------------------------------------------------------------------

  D.   All Software will perform ***in the Schedules *** (“Software
Documentation”).

 

 

9.   SUPPORT SERVICES.

 

  A.   ADP shall provide Support Services as will be further described in the
Schedules and in the functional specifications accompanying or specifically
referenced in the Schedules (“Support Services Documentation”) ***. Without
limiting the generality of the foregoing, as commercially released to its
clients at no charge, ADP shall make available to Client, free of charge, all
improvements, enhancements, modifications, updates, releases and revisions to
the Software. All improvements, enhancements, modifications, updates, releases
and revisions to the Software which are not commercially released to its clients
at no charge, and which are not included in the Services, shall be provided to
Client at ADP’s then prevailing charges therefor.

 

  B.   Upon reasonable notice from ADP, Client agrees to incorporate into the
Software, if any, in Client’s possession or control, in *** all improvements,
enhancements, modifications, updates, releases and revisions to the Software
delivered by ADP to Client. Client shall not, without the prior written consent
of ADP, change or otherwise modify any Software.

 

 

10.   OWNERSHIP, USE AND CONFIDENTIALITY.

 

  A.   Client acknowledges that the Software, the data bases which are part of
the Services provided by ADP, and the ADP System and related materials not
provided by Client, and all copyrights, patents, trade secrets and other
intellectual and proprietary rights therein and thereto (collectively, the “ADP
Products”) are and shall remain the exclusive and confidential property of ADP
or the third parties for whom ADP is acting as agent or from whom ADP has
obtained the right to use the ADP Products.

 

  B.   Client may use the ADP Products only in conjunction with the Services.
Client shall not copy, in whole or in part, the ADP Products or related
documentation, whether in the form of computer media, printed or in any other
form; provided, however, that Client may make an appropriate number of copies of
the ADP Products for back-up purposes only. Client shall not make any
alteration, change or modification to any of the ADP Products without ADP’s
prior written consent in each instance. CLIENT MAY NOT RECOMPILE, DECOMPILE,
DISASSEMBLE, REVERSE ENGINEER, OR MAKE OR DISTRIBUTE ANY OTHER FORM OF, OR ANY
DERIVATIVE WORK FROM, THE ADP PRODUCTS (INCLUDING THE SOFTWARE).

 

  C.   The ADP Products, and ***(collectively, the “ADP Confidential
Information”) shall remain the exclusive and confidential property of ADP,
Client shall treat as confidential and will not disclose or otherwise make
available any of the ADP. Confidential Information in any form, to any person
other than employees of Client, or subcontractors that are under a
confidentiality obligation consistent with and at least as restrictive as the
provisions herein concerning ADP Confidential Information and then only to those
with a need to know. Client will instruct its employees and subcontractors who
have access to the ADP Confidential Information to keep the same confidential,
by using the same care and discretion that Client uses with respect to its own
confidential property and trade secrets. Upon the termination of a Schedule for
any reason, Client shall return to ADP any and all copies of the ADP
Confidential Information which is in its possession relating to such terminated
Schedule.

 

  D.   Except as otherwise set forth herein, Client shall not disclose any ADP
Confidential Information without ADP’s prior written consent. Notwithstanding
the foregoing, if Client becomes legally compelled to disclose any ADP
Confidential Information, including without limitation disclosing

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

5



--------------------------------------------------------------------------------

this Agreement to the SEC or tax provisions to taxing authorities to which it is
subject, unless prohibited by law, Client shall promptly notify ADP prior to any
such disclosure. If a protective order or other remedy is not obtained by ADP to
such disclosure, Client agrees to only disclose that portion of the ADP
Confidential Information that is required to be disclosed by reasonable opinion
of counsel and to exercise its reasonable efforts to cooperate with ADP in
obtaining a protective order or other reliable assurance that confidential
treatment will be accorded to the ADP Confidential Information that is
disclosed. The terms and conditions of the Agreement and any Schedules, Service
Bureau Schedules ***between the parties shall be deemed to be included in the
term “ADP Confidential Information”. Notwithstanding any of the foregoing, ADP
Confidential Information shall not be deemed to include information that is in
or enters the public domain other than by breach of this Agreement.

 

 

11.   CONFIDENTIALITY OF CLIENT FILES/CUSTOMER INFORMATION; FILE SECURITY.

 

  A.   Any Client Files, *** (all of the foregoing being referred to herein,
collectively, as the “Client Confidential Information”) shall remain the
exclusive and confidential property of Client. ADP shall treat as confidential
and will not disclose or otherwise make available any Client Confidential
Information to any person other than employees of ADP, or subcontractors that
are under a confidentiality obligation consistent with and at least as
restrictive as the provisions herein concerning the Client Confidential
Information, and then only to those with a need-to-know. ADP will instruct its
employees and subcontractors who have access to the Client Confidential
Information to keep the same confidential by using the same care and discretion
that ADP uses with respect to its own confidential property and trade secrets.

 

  B.   Except as otherwise set forth herein, ADP shall not disclose any Client
Confidential Information without Client’s prior written consent. Notwithstanding
the foregoing, if ADP becomes legally compelled to disclose any Client
Confidential Information, unless prohibited by law, ADP shall promptly notify
Client prior to any such disclosure. If a protective order or other remedy is
not obtained by Client to such disclosure, ADP agrees to only disclose that
portion of the Client Confidential Information that is required to be disclosed
by reasonable opinion of counsel and to exercise its reasonable efforts to
cooperate with Client in obtaining a protective order or other reliable
assurance that confidential treatment will be accorded to the Client
Confidential Information that is disclosed. The terms and conditions of the
Agreement, any Schedules, Service Bureau Schedules, ***to be entered into by the
parties hereto shall be deemed to be included in the term “Client Confidential
Information”. Client Confidential Information shall not be deemed to include
information that is in or enters the public domain other than by breach of this
Agreement.

 

  C.   ADP recognizes that to the extent necessary to effect, administer,
enforce or otherwise perform its obligations hereunder, Customer Information
will be disclosed to it. Such disclosure, as well as any subsequent use and/or
redisclosure, of Customer Information shall only be made for the foregoing
purposes and in conformance with applicable law. As used herein, the term
“Customer Information” shall mean all nonpublic personal information about
Client’s customers or consumers, which is disclosed or accessible to ADP, and/or
input into or derived from the ADP System, including without limitation, name,
address, telephone number, e-mail address, social security number, account
balances, positions, and order status and banking, credit and tax information.

 

  D.   ADP on behalf of itself and its employees, officers, directors,
affiliates and agents, hereby agrees that Customer Information made available to
it will not be disclosed or made available to any

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

6



--------------------------------------------------------------------------------

third party, agent or employee for any reason whatsoever, other than with
respect to: (a) its employees on a “need to know” basis; (b) affiliates on a
“need to know” basis, provided that all such parties are subject to a
confidentiality obligation which shall be consistent with and no less
restrictive than the provisions of this subsection; (c) independent contractors,
agents, and consultants hired by each party on a “need to know basis” that are
subject to a confidentiality obligation which shall be consistent with and no
less restrictive than the provisions of this subsection; and (d) as required by
law or as otherwise permitted by this Agreement or the GLB Act, either during
the term of this Agreement or after the termination of this Agreement, provided
that, prior to any disclosure of Customer Information as required by law, ADP
shall (i) not disclose any such information until it has notified Client of all,
if any, actual or threatened legal compulsion of disclosure, and any actual
legal obligation of disclosure immediately upon becoming so obligated, unless
legally prohibited from doing so, and (ii) reasonably cooperates with Client’s
lawful efforts to resist, limit or delay disclosure.

 

  E.   Upon termination or expiration of this Agreement, ADP will promptly
return or destroy all Client Confidential Information in its possession, and if
destroyed, will certify to Client in writing that such Client Confidential
Information has been destroyed.

 

  F.   ADP will provide reasonable security provisions to ensure that access to
the Client Confidential Information is available only to Client or third parties
that are authorized by Client to receive Client Confidential Information
hereunder. ADP reserves the right to issue and change regulations and procedures
from time to time to improve file security. ADP agrees that any addition to, or
modification of, such regulations and procedures will not be implemented without
the consent of the Client if such implementation would materially degrade the
functioning of any Services provided hereunder.

 

  G.   ADP will take reasonable precautions to prevent the loss of or alteration
to the Client Files retained by ADP, but ADP cannot guarantee against any such
loss or alteration. Accordingly, Client will keep copies of the source documents
of the Client Files delivered to ADP and will maintain reasonable procedures
external to the ADP System for the identification of such losses and for the
reconstruction of lost or altered Client Files, to the extent deemed necessary
by Client.

 

 

12.   WARRANTY.

 

  A.   ADP warrants that the Services will ***. This warranty shall not extend
to Software which has been, without ADP’s prior written consent in each
instance, altered, changed or modified in any way.

 

  B.   ADP represents and warrants that in its performance hereunder, it shall
obey all laws, regulations, and rules of any government body or agency or other
competent authority which are applicable to ADP.

 

  C.   Each party represents and warrants to the other party that: (i) such
party has the full corporate right, power and authority to enter into this
Agreement, ***to perform the acts required of it hereunder; (ii) the execution
of this Agreement by such party, and the performance by such party of its
obligations and duties hereunder, do not and will not violate any agreement to
which such party is a party or by which it is otherwise bound; (iii) when
executed and delivered by such party, this Agreement will constitute the legal,
valid and binding obligation of such party, enforceable against such party in
accordance with its terms; and (iv) such party acknowledges

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

7



--------------------------------------------------------------------------------

that the other party makes no representations, warranties or agreements related
to the subject matter hereof which are not expressly provided for in this
Agreement.

 

  D.   ***

 

  E.   EXCEPT AS SPECIFICALLY PROVIDED HEREIN, AND IN ANY SCHEDULE, THERE ARE NO
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES, INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

 

13.   LIMITATION OF LIABILITY.

 

  A.   *** ADP shall not have any obligation or liability to Client or any third
party (i) relating to, or arising out of displaying or furnishing securities
and/or commodities information or prices, and related market and statistical
information or prices based on such data bases or securities or commodities
information and prices (all of the foregoing being referred to herein,
collectively, as the “Data”), (ii) for errors or omissions in collecting the
Data, (iii) for the accuracy of any of the Data, or (iv) for the accuracy or
display of Client’s data and information included in the Client Files as
delivered by Client or third parties that are not ADP’s agents or third party
providers.

 

  B.   Except as otherwise provided herein, neither party shall be liable under
this Agreement and the Schedules hereto for money damages resulting from any and
all claims made by the other party or any third party, ***. Such damages shall
be the full extent of each party’s monetary liability under this Agreement and
the Schedules hereto regardless of the form in which any such legal or equitable
claim or action may be asserted against such party and shall constitute the
other party’s sole monetary remedy. ***Subject to Client’s right to terminate
under Section 16 of this Agreement, *** no delay or failure in performance by
Client or ADP shall constitute a default under this Agreement if and to the
extent the delay or failure is caused by Force Majeure. As used herein, “Force
Majeure” means any event beyond the control of the party claiming inability to
perform its obligations and which such party is unable to prevent by the
exercise of reasonable diligence, including, without limitation, strikes,
embargoes, fire, explosions and other catastrophes, casualties, governmental
delays in granting permits or approvals, governmental actions, national
emergency, war, civil disturbance, floods, catastrophic weather conditions or
other acts of God or public enemy.

 

  C.   Client shall indemnify and hold harmless ADP, its successors and assigns,
and its directors, officers, shareholders, representatives, agents and employees
(“ADP Indemnitees”) from and against any loss, liability, claim, damage or
expense (including, without limitation, reasonable attorney’s fees) arising from
or in connection with any action, proceeding or claim made or brought against
ADP Indemnitees by any third party arising out of or relating to ***, provided
that promptly after becoming aware of the existence of any claim for which
indemnity may be sought under this Paragraph 13(C),

 

  i.   ADP Indemnitee shall give Client written notice thereof, together with
any and all documentation reasonably related to such claim; provided that
failure to give prompt notice to Client shall not relieve Client of its
obligations hereunder unless, and then only to the extent that, Client is
prejudiced by such failure to give prompt notice;

 

  ii.   Client shall have full control over the defense and settlement of any
claim or litigation for which indemnification is sought under this Paragraph
13(C);

 

  iii.   Client shall not enter into any settlement other than a monetary
settlement, admit any liability on behalf of the ADP Indemnitee, or consent to
any adverse judgment that would adversely affect the rights, interest or
business of the ADP Indemnitee without the prior written consent of the ADP
Indemnitee; and

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

8



--------------------------------------------------------------------------------

  iv.   ADP Indemnitee shall cooperate with Client in every reasonable way, at
Client’s expense, to facilitate the defense or settlement of any such claim or
litigation.

 

  D.   ADP Indemnification. In addition to its indemnification obligations
pursuant to Section 15 of this Agreement, ADP shall indemnify and hold harmless
Client, Client’s subsidiaries and affiliates, Client Subsidiaries, their
respective successors and assigns, directors, officers, shareholders,
representatives, agents and employees (each a “Client Indemnitee”) from and
against any loss, liability, claim, damage or expense (including, without
limitation, reasonable attorney’s fees) arising from or in connection with any
action, proceeding or claim made or brought against Client Indemnitee by any
third party arising out of or relating to ***provided that promptly after
becoming aware of the existence of any claim for which indemnity may be sought
under this Paragraph 13(D),

 

  i.   Client Indemnitee shall give ADP written notice thereof, together with
any and all documentation reasonably related to such claim; provided that
failure to give prompt notice to ADP shall not relieve ADP of its obligations
hereunder unless, and then only to the extent that ADP is prejudiced by such
failure give prompt notice;

 

  ii.   ADP shall have full control over the defense and settlement of any claim
or litigation for which indemnification is sought under this Paragraph 13(D);

 

  iii.   ADP shall not enter into any settlement other than a monetary
settlement, admit any liability on behalf of the Client Indemnitee, or consent
to any adverse judgment that would adversely affect the rights, interest or
business of the Client Indemnitee without the prior written consent of the
Client Indemnitee; and

 

  iv.   Client Indemnitee shall cooperate with ADP in every reasonable way, at
ADP’s expense, to facilitate the defense or settlement of any such claim or
litigation.

 

  E.   ***ADP shall pass on to Client any warranties or liability of each such
third party as may be possible under the agreement ADP has with such third
party.

 

  F.   IN NO EVENT WILL EITHER PARTY BE RESPONSIBLE FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES WHICH THE OTHER PARTY MAY INCUR OR
EXPERIENCE ON ACCOUNT OF ENTERING INTO OR RELYING ON THIS AGREEMENT AND THE
SCHEDULES, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

 

14.   LAWS AND GOVERNMENTAL REGULATIONS.

 

  A.   Client shall be responsible (i) for compliance with all laws and
governmental regulations affecting its business and (ii) for any use it may make
of the Services to assist it in complying with such laws and governmental
regulations; and ADP shall not have any responsibility relating thereto
(including, without limitation, advising Client of Client’s responsibilities in
complying with any laws or governmental regulations affecting Client’s
business). ***

 

  B.   ADP shall be responsible for its compliance with all applicable laws and
governmental regulations affecting its business and its provision of the
Services. If providing any of the Services to Client hereunder violates, or in
the reasonable opinion of counsel is likely to violate, any laws or governmental
regulations, ADP may, upon written notice to Client, immediately cease providing
the affected Services to Client. If ADP ceases to provide a Service to Client
pursuant to this Section, ADP will reasonably assist Client in obtaining
replacement Services.

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 

9



--------------------------------------------------------------------------------

  C.   ADP will comply with the provisions of the Regulatory Compliance
Attachment attached hereto and incorporated herein by this reference.

 

 

15.   PROPRIETARY RIGHTS INFRINGEMENT.

 

  A.   ADP warrants and represents that the ***not infringe any patent,
copyright, trademark, trade secret or other proprietary right of any third party
under the laws of***. ADP shall indemnify and hold the Client Indemnitee
harmless from any and all losses, claims, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees) arising out of any such
infringement; provided that:

 

  i.   promptly after becoming aware of the existence of any claim or litigation
for which indemnity may be sought under this Paragraph 15(A), Client Indemnitee
shall give ADP written notice thereof, together with any and all documentation
reasonably related to such claim or litigation; provided that failure to give
prompt notice to ADP shall not relieve ADP of its obligations hereunder unless,
and then only to the extent that, ADP is prejudiced by such failure to give
prompt notice;

 

  ii.   ADP shall have full control over the defense and settlement of any claim
or litigation for which indemnification is sought under this Paragraph 15(A);
***and

 

  iii.   Indemnitee shall cooperate with ADP in every reasonable way, at ADP’s
expense, to facilitate the defense or settlement of any such claim or
litigation.

 

  B.   If Client is enjoined or otherwise prohibited from using the ***, in
addition to its obligation to indemnify Client, ADP shall, at its sole expense
and at ADP’s option, ***.

 

  C.   ADP shall have no liability for any claims of patent, copyright,
trademark or trade secret infringement based on Client’s use of ***, in
combination with software, data or services not supplied or specifically
authorized by ADP per ADP specifications as part of this Agreement or resulting
from any modification or attempted modification of such ***made by anyone other
than ADP, to the extent that such claim is related to the combination with
software, data or services not supplied by ADP as part of this Agreement, or to
the extent such claim results from any unauthorized modification or attempted
modification of such ***made by anyone other than ADP.

 

 

16.   TERMINATION

 

This Agreement may be terminated by a party for cause, without penalty or early
termination fee, immediately by written notice upon the occurrence of any of the
following events (“Cause”):

 

  A.   ***

 

  B   if the other party commits a material breach of this Agreement, provided
the breaching party fails to cure such material breach within ***days of its
receipt of written notification thereof from the other party. For purposes of
this subparagraph, a “material breach” is a failure by one party to perform an
obligation under a Schedule or this Agreement that so seriously and adversely
affects the other party’s ability to carry on its business that a reasonable
person would conclude that the essential purpose of the Service provided had
failed. Material breach on behalf of Client will be limited to non-payment of
undisputed amounts due, and “material breach” of Section 10 of the Agreement.

 

  C.   ***

 

  D.   ***

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

10



--------------------------------------------------------------------------------

  E.   Obligations Upon Termination. ADP will provide deconversion services and
reasonably assist Client as may be required to convert to replacement services
at ADP’s then prevailing rates.

 

  F.   The terms and conditions of Sections 10, 11, 13, 15, 17 and 19, any
accrued payment obligations, any provisions which by their nature or context
would reasonably be understood to survive, and, except as otherwise expressly
provided herein, *** shall survive any termination of this Agreement.

 

 

17.   RETURN OF RECORDS

 

Upon termination of this Agreement for any reason, ADP, at Client’s request,
will provide to Client or Client’s designee, all Client’s records and Customer
Information then retained by ADP in the standard medium then used by ADP;
provided that ADP is paid at its then-standard rates for providing the services
necessary to return such records ***. Notwithstanding the foregoing, ***.

 

 

18.   INSURANCE.

 

  A.   During the term of this Agreement, ADP shall maintain the following
insurance coverage in at least the following amounts:

 

  i.   Workers’ Compensation with statutory limits required by each state
exercising jurisdiction over the ADP associates engaged in performing services
under this agreement.

 

  ii.   Employer’s Liability coverage with a minimum limit of ***for bodily
injury by accident or disease.

 

  iii.   Commercial General Liability coverage (including products and completed
operations, blanket or broad form contractual, personal injury liability and
broad form property damage) with minimum limits of ***per occurrence for bodily
injury/property damage and ***for personal injury and products/completed
operations.

 

  iv.   Business Automobile Liability coverage (covering the use of all owned,
non owned and hired vehicles) with minimum limits (combined single limit) of
***for bodily injury and property damage.

 

  v.   Excess or Umbrella Liability coverage with a minimum limit of ***coverage
in excess of the coverage as set forth in items 2, 3, and 4 above.

 

  vi.   Errors and Omissions coverage in the amount of ***.

 

  B.   Subject to ADP’s right to self-insure coverage as set forth below, the
foregoing coverages shall be maintained with insurers which have an A.M. Best
rating of A- or better and /or an equivalent rating from a recognized insurance
company rating agency.

 

  C.   ADP’s policies shall be primary and any insurance maintained by Client is
excess and noncontributory. Promptly upon Client’s written request for same, ADP
shall cause its insurers or insurance brokers to issue certificates of insurance
evidencing that the coverages required under this Agreement are maintained and
in force. In addition, ADP will use reasonable efforts to give thirty days
notice to Client prior to cancellation or non-renewal of any of the policies
providing such coverage; provided, however that ADP shall not be obligated to
provide such notice if, concurrently with such cancellation or non-renewal, ADP
provides self-insurance coverage as described below or obtains coverage from
another insurer meeting the requirements described above.

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

11



--------------------------------------------------------------------------------

  D.   Notwithstanding the foregoing, ADP reserves the right to self-insure
coverage, in whole or in part, in the amounts and categories designated above,
in lieu of ADP’s obligations to maintain insurance as set forth above, at any
time, so long as ADP maintains a rating of A- or better with S&P or Moody’s or
an equivalent rating from a recognized financial rating agency. Promptly upon
Client’s written request for same, ADP shall deliver certificates of insurance
to confirm what coverage is in place.

 

  E.   This section does not replace or otherwise amend, in any respect, the
limitations on ADP’s liability as set forth elsewhere in this Agreement.

 

 

19.   GENERAL

 

  A.   Client acknowledges that it has not been induced to enter into this
Agreement or any of the Schedules by any representation or warranty not set
forth in this Agreement or the Schedules. This Agreement, including the
Schedules, contains the entire agreement of the parties with respect to their
subject matter and supersede all existing agreements and all other oral, written
or other communications between them concerning their subject matter. This
Agreement, including the Schedules, shall not be modified in any way except by a
writing signed by both parties.

 

  B.   This Agreement, including the Schedules and the rights and obligations
hereunder, may not be assigned by either party without the prior written consent
of the other party; ***. Any attempted assignment in violation of this Section
will be void and without effect. Subject to the foregoing, this Agreement will
benefit and bind the parties’ successors and assigns.

 

  C.   If any provision of this Agreement (or any portion hereof) is held to be
invalid, illegal or unenforceable, then the validity, legality or enforceability
of the remainder of this Agreement shall not in any way be affected or impaired
thereby.

 

  D.   All notices shall be in writing and shall be forwarded by registered or
certified mail and sent to ADP and Client at the addresses set forth on the
first page of this Agreement or to any other address designated in writing
hereafter. Any notice to ADP shall be sent Attention: Group Co-President,
Brokerage Services Group, and shall include a copy to Automatic Data Processing,
Inc., One ADP Boulevard, Roseland, New Jersey 07068, Attention: General Counsel.
Any notice to Client shall be sent Attention: Chief Brokerage Officer, and shall
include a copy to E*TRADE Group, Inc., 4500 Bohannon Drive, Menlo Park,
California, Attention: Chief Legal Officer.

 

  E.   The headings in this Agreement, including the Schedules, are intended for
convenience of reference and shall not affect their interpretation.

 

  F.   The individuals executing this Agreement or any Schedule, on behalf of
ADP and Client each represent and warrant that they are duly authorized by all
necessary action to execute this Agreement or such Schedule on behalf of their
respective principals.

 

  G.   A breach of any provision of Paragraph 10 or 11 of this Agreement will
cause ADP or Client, as the case may be, irreparable injury and damage and
therefor may be enjoined through injunctive proceedings, in addition to any
other rights or remedies which may be available to such party, at law or in
equity.

 

  H.   This Agreement, including the Schedules, shall be governed in all
respects by the laws of the State of New York, without giving effect to
principles of conflicts of law.

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

12



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    ADP®           CLIENT Approved by:  

/s/    JOHN HOGAN

--------------------------------------------------------------------------------

(signature Authorized Officer)

     

Approved by:

 

/s/     R. JARRETT LILIEN

--------------------------------------------------------------------------------

(signature Authorized Officer)

Name:

 

John Hogan

--------------------------------------------------------------------------------

(type or print)

     

Name:

 

R. Jarrett Lilien

--------------------------------------------------------------------------------

(type or print)

Title:

 

President

--------------------------------------------------------------------------------

     

Title:

 

President and Chief Operating Officer

--------------------------------------------------------------------------------

Date:

 

4-14-03

--------------------------------------------------------------------------------

(type or print)

     

Date:

 

4/11/03

--------------------------------------------------------------------------------

(type or print)

--------------------------------------------------------------------------------

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

13



--------------------------------------------------------------------------------

Exhibit A

 

ACKNOWLEDGMENT AND AFFIRMATION

 

The undersigned hereby acknowledges and affirms that:

 

  1.   The undersigned is an “Affiliate” of E*TRADE Group, Inc. (“Client”). For
purposes of the foregoing, “Affiliate” shall mean any entity that is controlled
by, controlling, or under common control with, Client.

 

  2.   All communications with the undersigned shall be directed as follows:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

The undersigned has read and understands the Master Services Agreement between
Client and ADP Financial Information Services, Inc. (“ADP”) dated April 9, 2003
(the “Master Services Agreement”), and Schedule No.      thereto dated [the date
hereof] (together with the Master Services Agreement, the “Agreement”), and
hereby agrees to be bound thereby as fully as if the undersigned had executed
the Agreement as the “Client” thereunder, as defined therein.

 

[AFFILIATE]

By:

 

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

14



--------------------------------------------------------------------------------

Exhibit B

 

E*TRADE Travel and Expense Policy

 

***

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

15



--------------------------------------------------------------------------------

Exhibit C

 

Gap Requirements

 

See attached.

 

* * *

 

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

16



--------------------------------------------------------------------------------

Global Services Schedule (“Global Services Schedule”)

To Master Services Agreement

Dated April 9, 2003 (the “Agreement”)

Between E*TRADE GROUP, INC. (“Client”) and

ADP FINANCIAL INFORMATION SERVICES, INC. (“ADP”)

 

Unless otherwise defined herein, all terms defined in the Agreement, including
the Schedules (defined below) thereto, shall have the same meanings when used
herein.

 

 

1.   SERVICES TO BE PROVIDED

 

  A.   Services. Upon mutual execution of the following Schedules ADP agrees to
provide, and Client agrees to receive, the Services listed in the BPS Service
Bureau Schedule (“BPS Services”), the Services listed in the Canadian Service
Bureau Schedule (“BPS Canada Services”), the Information Distribution Services
(the “IDS Services”) as described in the PostEdge, New Accounts, and
Statements/Confirms/ Checks Schedules (collectively, the “IDS Service
Schedules”), the Services listed in the Gloss Service Bureau Schedule (the
“Gloss Services”), and the Services listed in the Tarot Service Bureau Schedule
(the “Tarot Services”) (such Schedules, collectively referred to as the “Service
Schedules”) attached hereto. The BPS Services, the BPS Canada Services, the
Gloss Services and the Tarot Services are collectively, the “Service Bureau
Services”. Such Services shall be provided in accordance with the terms and
conditions of the Schedules and the Agreement. ADP will provide any additional
services to Client upon mutual execution by the parties of an additional written
Schedule that: (i) refers to the Agreement, and (ii) describes such additional
services. Such additional services shall be provided in accordance with the
terms and conditions of the Schedules and this Agreement. The terms of the BPS
Canada Schedule attached hereto shall be made available to the Client provided
the Client executes the BPS Canada Schedule ***. The terms in this Schedule for
Tarot Services and Gloss Services shall be available to Client provided that ADP
and Client execute the respective Service Schedule for such Service ***.

 

  B.   Global Processing Solution. The Global Processing Solution (“GPS”) will
provide functionality which allows the ADP system that provides the Gloss
Services to receive data from, send data to, process data in coordination with,
and consolidate books and records with, the ADP system that provides the BPS
Services and supports transmission of pre-processed trades and associated
transactions. The applications comprising GPS include Integrated Name and
Address (“INA”), Integrated Master Security Database (“IMSD”), Global
Transaction Manager (“GTM”) and Consolidated Books and Records (“CBR”). The
functionality of GPS available with the Gloss Services is described in the Gloss
Schedule. Client and ADP shall determine the implementation schedule for this
functionality for use with the Tarot Services on an as required basis. ***

 

 

2.   TERM OF SCHEDULE

 

  A.   Initial Schedule Term. The initial term of this Global Services Schedule,
and the Schedules (the “Initial Schedule Term”) shall be for the period
commencing on April 9, 2003 (the “Effective Date”) and ending 10 years after the
Commencement Date; ***. The “Live Date” is defined, for each individual Service
Bureau Service as well as each IDS Service, as the first date upon which
***Client’s live use of the Services in a production environment. Thereafter,
the term for each Schedule shall continue until terminated by either party upon
at least 180 days’ prior written notice to the other. Such notice may be given
prior to the expiration of the Initial Schedule Term; provided, however, that,
except as specifically provided for in the Agreement or in any Schedule herein,
no such termination shall be effective prior to the expiration of the Initial
Schedule Term. No penalties, liquidated damages, termination charges or fees or
other similar charges will be payable to ADP solely due to any termination of
the Agreement or any Schedule effective after expiration of the Initial Schedule
Term. ***

 

  B.   Early Termination of Service. (i) IDS Services. Client may terminate any
or all of the IDS Services prior to the end of the Initial Schedule Term by
providing ADP with 180 days’ prior written notice and, except for termination
pursuant to Section 16 of the Agreement ***, paying to ADP, on a schedule to be
mutually agreed to by the parties but in no event later than 60 days prior to
the effective date of termination, in addition to any amounts due and owing to
ADP under the Agreement and this Schedule through the date of termination, an
early termination fee in the amount specified below. ***

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

  (ii)   BPS Services. Client may terminate BPS Services prior to the end of the
Initial Schedule Term by providing ADP with 180 days’ prior written notice and,
except for termination pursuant to Section 16 of the Agreement and any other
provision that specifically allows termination of the BPS Services without
payment of an early termination fee, paying to ADP, on a schedule to be mutually
agreed to by the parties but in no event later than 60 days prior to the
effective date of termination ***. If BPS Services are terminated and Client
elects to continue receiving other Services from ADP the pricing of such other
Services shall be adjusted as per the applicable Service Schedule.

 

***

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

***

 

If the actual effective date of termination pursuant to this Section 2.B(ii)
differs from the effective date anticipated at the time Client makes the payment
described in 2.B(ii), then the Early Termination Amount shall be recalculated as
of the actual effective date of termination, and, if the recalculated Early
Termination Amount is greater or less than the Early Termination Amount
previously paid by Client, then Client, or ADP as applicable, shall pay to the
other the amount of such difference not later than the actual effective date of
termination

 

  (iii)   BPS Canada Services. Client may terminate the BPS Canada Services
after the Live Date and prior to the end of the Initial Schedule Term by
providing ADP with 180 days’ prior written notice and, except for termination
pursuant to Section 16 of the Agreement ***, paying to ADP, on a schedule to be
mutually agreed to by the parties but in no event later than 60 days prior to
the effective date of termination,***.

 

  (iv)   Tarot Services. Client may terminate the Tarot Services after the Live
Date and prior to the end of the Initial Schedule Term by providing ADP with 180
days’ prior written notice and, except for termination pursuant to Section 16 of
the Agreement ***, on a schedule to be mutually agreed to by the parties but in
no event later than 60 days prior to the effective date of termination, ***.

 

  (v)   Gloss Services. Client may terminate the Gloss Services after the Live
Date and prior to the end of the Initial Schedule Term by providing ADP with 180
days’ prior written notice and, except for termination pursuant to Section 16 of
the Agreement ***, paying to ADP, on a schedule to be mutually agreed to by the
parties but in no event later than 60 days prior to the effective date of
termination, ***.

 

  (vi)   Definitions:

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

2



--------------------------------------------------------------------------------

1. “Contract Minimum” ***

 

2. “Pass-Through Charges” ***

 

3. ***

 

4. “Client Set-Off Charges” ***

 

  C.   Termination Generally. The Parties understand that Client’s exercise of
its right to terminate this Agreement or the Schedules hereto prior to the end
of the Initial Schedule Term as provided in the Agreement or the Schedules will
not obligate early termination fees or the payment of monthly service minimums
after the effective date of termination except as may be provided in the
specific termination provision being exercised by Client.

 

 

3.   CHARGES

 

  A.   Charges. All charges for the Services will be as described in the
applicable Schedule.

 

  B.   Monthly Service Minimum.

 

  (i)   The initial charges for the Services to be provided under this Schedule
are set forth in the Service Schedules. Any monthly minimum charges for such
Services are referred to hereunder as “Monthly Service Minimums” and such amount
will be expressly stated in the applicable Schedules. If no Monthly Service
Minimum is expressly stated in a Schedule, the parties understand that there
will be no Monthly Service Minimum applicable for the Services to be performed
thereunder. There will be a Monthly Service Minimum for the Services
***commencing on the Commencement Date. Monthly Service Minimums for the BPS
Canada, Gloss and the Tarot Services will apply from the Live Date for the
applicable Service. ***

 

  C.   Delay or failure to Go Live on BPS Services. Except as set forth in
Section 3.D below if for any reason other than due to the failure of ADP, or any
third party under ADP’s control or direction, to perform any of the material
obligations required of it as expressed in the Agreement or any Schedule
hereunder, the Live Date for the BPS Services does not occur by ***, Client
shall pay to ADP a fee in the amount of ***and continuing until the Client’s
Live Date occurs on the BPS Services or the aggregate amount of such payments
equals ***.

 

  D.   ***

 

  E.   ***BPS Canada Services. If E*TRADE Canada executes the BPS Canada
Schedule, and then terminates without Cause prior to going live or Client elects
not to convert to the BPS Canada Services, as evidenced by not participating
with the conversion to the BPS Canada Services, E*TRADE Canada shall pay to ADP
the following amounts: ***.

 

  F.   ***Tarot and/or Gloss Services. If E*TRADE UK executes the Tarot and/or
Gloss Schedule, and then terminates either or both Schedules without Cause prior
to going live or Client elects not to convert to the Tarot and/or Gloss
Services, as evidenced by not participating with the conversion to the related
Service(s), E*TRADE UK shall pay to ADP, the following amounts:***.

 

  G.   Price Increase.

 

  (i)   Service Bureau Services. ***ADP shall have the right to increase
Pass-Through Charges and charges specifically identified in the Schedules as
subject to increase, including, without limitation, communication charges and
federal, state, and local governmental fees, to the extent that the parties
imposing such fees have increased the same. ***

 

  (ii)   IDS Services. ***ADP shall have the right to increase Pass-Through
Charges and charges specifically identified in the Schedules as subject to
increase, including, without limitation, communication charges and federal,
state, and local governmental fees, to the extent that the parties imposing such
fees have

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

 

3



--------------------------------------------------------------------------------

increased the same. *** ADP may increase such charges from time to time, but not
more often than once in any twelve-month period, by an amount equal to ***.

 

  H.   Pass-Through of Supplies. Client will, based on its monthly usage, be
invoiced at the then-current prices actually paid and costs incurred by ADP for
all supplies provided by ADP in preparing the various reports and documents
required by the Services being provided to Client pursuant to the Services
Schedules. ADP shall be entitled to the recovery of charges incurred as a result
of special requests for reports made by authorized government agencies.

 

 

4.   ***

 

5.   ***

 

6.   TRANSFER OF SERVICES

 

The pricing, terms, and conditions contained herein and in the Service Schedules
hereto are based on Client’s agreement that throughout the Initial Schedule Term
Client shall not enter into any arrangement with a third party to receive, or
undertake on an in-house basis through licensed or proprietary software, any of
the Services to be received by Client following the Live Date for any such
Services pursuant to the Agreement to process the Trades for its institutional
and retail brokerage business. If Client moves Trade processing to a third party
or commences its own in-house processing (“Transferred Services”), ADP shall
adjust the charges for the Services ***.

 

 

7.   MODIFICATIONS AND ENHANCEMENTS

 

Consulting and programming services are available, at an additional charge as
described in the Services Schedules, to develop Client-specific enhancements to
the application capabilities of the Services, upon mutual execution of a
Schedule detailing the functional specifications, the costs, and the delivery
time, of such enhancements. ADP shall have any and all ownership rights in and
to any improvements, enhancements, modifications, updates, releases and
revisions to the Software and/or Services delivered by ADP to Client hereunder.

 

 

8.   CLIENT RESPONSIBILITIES

 

  A.   ADP’s obligation to provide the Services is subject to the following
being provided by Client:

 

  i.   User security administration for the Services

 

  ii.   Forms and supplies required during use of the Services

 

  iii.   Equipment at Client’s location required in use of the Services (e.g.,
printers, terminals)

 

  iv.   Dial backup ISDN circuits

 

  v.   Telecommunications not otherwise provided as part of Services

 

  vi.   Hardware, software, and telecommunications products required to
interface to the Services (e.g., terminal emulation software)

 

  vii.   Special equipment at ADP locations, if required, specific to Client’s
use of the Services

 

  viii.   Client agrees that it shall not knowingly conduct any illegal activity
using the Services, or engage in disruptive activities and that it shall be
responsible for all content that it contributes in connection with the use of
the Services.

 

  ix.   ADP agrees that it shall not knowingly conduct any illegal activity in
providing the Services, or engage in disruptive activities and that it shall be
responsible for all content that it contributes in connection with the use of
the Services.

 

 

9.   BPS ADVANTAGE SOURCE CODE LICENSE

 

  A.   License. ADP hereby grants to Client the non-exclusive, non-transferable
right to use the software source code for the BPS Advantage graphical user
interface and the associated stored procedures (the “Source Code”), and the
Software Documentation provided with the Source Code, during the term of this
Global Services Schedule solely in connection with its authorized use of the BPS
Advantage data model and in accordance with the terms and conditions hereof and
in the Agreement. Client shall not distribute any form

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

4



--------------------------------------------------------------------------------

or portion of, or any derivative work from, the Source Code.

 

  B.   Ownership, Use and Confidentiality. The Source Code and Software
Documentation shall be deemed an ADP Product for the purposes of the Agreement.
Client shall store the licensed copy of the Source Code in a secure place and
shall ensure that access thereto is controlled by an authorized employee of
Client. Client agrees that it will not, and will not allow any person having
access to the Source Code to, disclose or use the same, except in accordance
with the terms of this Schedule and the Agreement. Client shall not use, or
permit any third party to use, the Source Code or any portion thereof for any
software development or any other purpose not explicitly authorized herein.

 

 

10.   REQUIRED PROVISION OF SYBASE, INC.

 

  A.   Client acknowledges and agrees that the MS SQL Server Program, the Sybase
SQL Server Program and the Sybase Replication Server Program (the “Programs”)
used in connection with ADP’s BPS Advantage product shall only be used by the
Client as set forth below to read, in a view-only format, the Services, and the
Programs shall not be downloaded or used to create or alter tables, schemas or
databases or otherwise develop or modify in any way the applications or
performance of other programming tasks. Notwithstanding the foregoing, Client
may access the Programs through ADP tools or third party tools; provided, that
any access shall be restricted to the following: Client may access the Services
embedding a copy of the Programs which are deployed on ADP’s premises or
Client’s premises, provided that in either instance, Client shall not (i) copy
the application(s) embedding the Programs, (ii) use the Programs other than to
process Client’s own transactions and transactions for entities that operate
either on a fully disclosed basis or an omnibus basis through Client as
correspondents, or (iii) access the Programs for general development. Client may
also develop applications which utilize the BPS Advantage database using tools
supplied by ADP, Sybase or other third parties.

 

 

11.   THIRD PARTY VENDOR SERVICES

 

Client shall be responsible for complying with the terms of use relating to the
third party products or services that it receives or accesses through ADP and
the costs relating thereto. If any third party services provided by ADP become
unavailable, ADP will endeavor to replace such services with equivalent or
enhanced services without increased cost. ***

 

 

12.   RIGHT OF INSPECTION

 

Records of Client retained by ADP pursuant to this Agreement shall be available
for inspection during normal business hours and upon reasonable advance notice
by employees or agents of Client, Client’s independent public accountants and
any applicable regulatory authority.

 

 

13.   NON-HIRE

 

Neither ADP nor Client shall directly solicit employees of the other’s firm to
join its firm without the express prior written consent of the non-soliciting
party. Notwithstanding the foregoing, the parties understand and agree that the
following shall not constitute solicitation under this Section: (i) employment
solicitations directed to the general public at large, including without
limitation newspaper, radio and television advertisements; and, (ii) an
employment solicitation directed by a party to an employee of the other party,
and any related communication, that occurs after a communication regarding
employment that was initiated by the employee.

 

14.   ***

 

  C.   Client agrees that any US on-line retail brokerage acquired will be
converted onto the BPS Service Bureau in a reasonable time frame.

 

15.   ***

 

16.   REGULATORY REUIREMENTS FOR DOCUMENT STORAGE

 

The document storage Services provided to Client under the IDS Schedules will be
provided subject to the additional provisions set forth in the Regulatory
Compliance Attachment attached as Exhibit C hereto.

 

*** Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

5



--------------------------------------------------------------------------------

ADP FINANCIAL INFORMATION SERVICES, INC.

     

E*TRADE GROUP, INC

By:  

/s/    JOHN HOGAN        

--------------------------------------------------------------------------------

      By:  

/s/    R. JARRETT LILIEN        

--------------------------------------------------------------------------------

Name:  

John Hogan

--------------------------------------------------------------------------------

      Name:  

R. Jarrett Lilien

--------------------------------------------------------------------------------

Title:  

President

--------------------------------------------------------------------------------

      Title:  

President and Chief Operating Officer

--------------------------------------------------------------------------------

Date:  

4-14-03

--------------------------------------------------------------------------------

      Date:  

4/11/03

--------------------------------------------------------------------------------

 

THIS SCHEDULE SHALL BECOME EFFECTIVE UPON BEING SIGNED BY AN AUTHORIZED OFFICER
OF EACH OF ADP AND CLIENT.

 

*** Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

6



--------------------------------------------------------------------------------

Exhibit A

 

***

 

*** Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

7



--------------------------------------------------------------------------------

Exhibit B

 

***

 

*** Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

8



--------------------------------------------------------------------------------

Exhibit C

 

***

 

***Confidential treatment has been requested for the redacted portions. The
Confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

9